Citation Nr: 0201889	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  98-12 058A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a decision 
of the Board of Veterans' Appeals, dated August 15, 1997, 
that denied a claim of entitlement to service connection for 
a psychiatric disorder.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.  

In August 1997, the Board of Veterans' Appeal (Board) issued 
a decision that denied the veteran's claim of entitlement to 
service connection for a psychiatric disorder.  In May 1999, 
the veteran, who is the moving party, submitted a motion for 
revision or reversal of the August 1997 Board decision on 
the grounds of clear and unmistakable error (CUE).  In March 
2000, the Board determined that the August 1997 decision was 
not the product of CUE and denied the veteran's motion.

Thereafter, the veteran appealed the March 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In March 2001, while the 
case was pending, VA's Office of General Counsel (OGC) filed 
a motion requesting that the March 2000 Board decision be 
vacated and the matter remanded for reconsideration in 
accordance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 
2000).(hereinafter, "VCAA").  In May 2001, the Court granted 
the motion, vacated the Board's March 2000 decision, and 
remanded the case to the Board. 

Previously, in November 1998, the Board notified the veteran 
that his motion for reconsideration had been denied.

Additionally, the Board observes that the veteran was 
previously represented by Raymond Rivera-Esteves, Attorney 
at Law.  The veteran has brought the current motion without 
representation.  Subsequent to the Court order, the record 
reflects that there appears to have been some discussion 
between the veteran and another private attorney; however, 
there is no indication that the veteran is represented at 
this time.

Finally, it is noted that the veteran lives in the 
jurisdiction of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.



FINDINGS OF FACT

1.  In an August 15, 1997 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  A motion for reconsideration of the 
August 1997 was denied in November 1998.

2.  The Board's August 1997 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

CONCLUSION OF LAW

The August 15, 1997, decision of the Board of Veterans' 
Appeals that denied entitlement to service connection for a 
psychiatric disorder was not the product of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 2001); 
38 C.F.R. §§ 20.1400-20.1411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an August 15, 1997 Board decision 
that denied his claim of entitlement to service connection 
for a psychiatric disorder was clearly and unmistakably 
erroneous.  The law provides that a decision by the Board is 
subject to revision on the grounds of clear and unmistakable 
error.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  38 U.S.C.A. § 7111 
(West Supp. 2001).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411.  Section 20.1404(b), as it operates in 
conjunction with section 20.1414(c) to deny review of a 
motion, was declared invalid by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), see 
Disabled American Veterans et al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000).  However, the Federal Circuit also found 
the balance of these regulations to be valid.  Id.  As the 
Board's disposition of the motion herein is on the merits and 
is not based on the application of section 20.1404(b), there 
is no undue prejudice to the moving party in proceeding 
without further argument in light of the Federal Circuit's 
ruling.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The valid regulations cited above further provide that to 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (2001) (emphasis 
added).  Examples of situations that are not clear and 
unmistakable include: (1) Changed diagnosis.  A new 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision; (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist under 38 U.S.C.A. 
§ 5107; and, (3) Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d) (2001).  Moreover, clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2001).

Clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2001).  

A review of the August 1997 decision reflects that the Board 
denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder because the evidence 
then of record established that the veteran was first 
diagnosed with such a disorder more than six years after 
service, and that a such a disorder was not medically 
related to service.  In doing so, the Board in August 1997 
attached significant credibility and probative value to an 
August 1996 medical opinion, as opposed to a January 1979 
medical opinion.  Thus, it was well within the Board's 
jurisdiction to weigh and analyze all the evidence of 
record, both pro and con, and make such a determination.  
The August 1997 Board decision was, therefore, consistent 
with and supported by the evidence then of record, and was 
made in accordance with the law then applicable to a claim 
for disability compensation based on direct or presumptive 
service connection.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991 & Supp. 1997); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (1996 & 1997).  Accordingly, the undersigned 
member determines that the denial of service connection for 
a psychiatric disorder was a reasonable exercise of 
adjudicatory judgment and did not involve clear and 
unmistakable error.

The veteran argues that the Board decision (in August 1997) 
was in error in concluding that a psychiatric disability was 
first manifested in 1952.  He has submitted a copy of a 
document showing a claim in 1947 and argues that it supports 
the presence of a disability at that time.  This document is 
the veteran's claim received in June 1960. The 1947 date was 
written by the veteran or at his direction, in 1960.  It was 
entirely reasonable and not CUE that the Board should not 
find this claim to be evidence of an earlier psychiatric 
disability.

While there is documentation on file dated in 1946 and 1947, 
there is no claim for service connection for a psychiatric 
disorder on file which was received in 1946 or 1947.

The veteran has also submitted other correspondence 
pertaining to the previous reopening and processing of his 
claim.  Reopening a claim simply means that there is new 
evidence which must be considered to fairly decide the 
matter.  38 C.F.R. § 3.156 (2001).  It does not mean the 
evidence is such that the claimant will ultimately prevail.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The veteran notes that the case was previously remanded by 
the Court prior to the August 1997 Board decision.  However, 
the veteran did not appeal the August 1997 Board decision to 
the Court.  Thus, any weighing of the evidence which the 
Board was instructed by the Court to perform in the August 
1997 Board denial is not a valid basis for CUE.  The Board 
weighed the veteran's statements and that of his supporting 
physician against the actual records and opinions of other 
doctors and found the preponderance of evidence to be 
against the claim.  The veteran's assertion that his own 
statements of inservice incurrence should be given greater 
probative weight shows disagreement with how the facts were 
weighed or evaluated.  As such, it is  not a basis for CUE.  
38 C.F.R. § 20.1403(d)(3) (2001).  

The veteran's current arguments about evidence are 
essentially as to how the evidence was weighed.  As noted 
above, a disagreement as to how the facts were weighed or 
evaluated is not an allegation of CUE.  38 C.F.R. 
§ 20.1403(d)(3) (2001).

The veteran has also submitted some miscellaneous newspaper 
clippings and other new evidence.  However, review for CUE 
in a prior Board decision must be based on the record and 
the law that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b) (2001).  New evidence does not establish CUE.

CUE is the kind of error, of fact or of law, that when 
called to the attention of the later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  While the 
veteran may continue to disagree with the way in which the 
facts in this case were weighed in the Board's decision, he 
has not identified any error of fact or law which compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.

In conclusion, the veteran's allegations fail, as the 
evidence does not show that the Board committed clear and 
unmistakable error in denying his claim of entitlement to 
service connection for a psychiatric disorder in August 
1997.  Accordingly, the motion is denied.

Lastly, as noted in the introduction, the Court granted the 
OGC's motion for remand.  The basis for the remand was for 
the Board to consider the provisions of the VCAA, within the 
context of a CUE motion, in light of the Court's decision in 
Holiday v. Principi, 14 Vet. App. 280 (2001).  Significantly, 
however, in Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc), the Court held that the VCAA, with its expanded 
duties, is not applicable to a motion by a moving party for 
revision or reversal of a Board's decision on the basis of 
clear and unmistakable error.  Id.  Therefore, the VCAA is 
not for application in this matter.

In reaching this decision the Board acknowledges that it is 
bound by the doctrine of the law of the case.  In re Sanford 
Fork & Tool Co., 160 U.S. 247, 255-56 (1895).  An exception 
to the law of the case doctrine arises, however, out of the 
fact that the law of the case, "must yield to an intervening 
change in controlling law between the date of the first and 
the subsequent consideration of the question."  Johnson v. 
Brown, 7 Vet. App. 25, 27 (1994).  If there was any dispute 
as to whether the provisions of the VCAA are potentially 
applicable to a motion by a moving party for revision or 
reversal of a decision by the Secretary on the grounds of 
CUE that dispute is now settled.  Livesay v. Principi, 
supra.  The Board must follow the intervening law 
promulgated after the opinion issued in this matter.  See, 
e.g., Winslow v. Brown, 8 Vet. App. 469, 474 (1996).


ORDER

The motion for revision or reversal of the August 15, 1997, 
decision of the Board of Veterans' Appeals, denying the 
claim of entitlement to service connection for a psychiatric 
disorder, on the grounds of clear and unmistakable error, is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no longer 
required to file a copy of your Notice of Appeal with 
VA's General Counsel.
? In the section entitled "Representation before VA," you 
no longer need to have filed a "notice of disagreement ... 
that led to the decision the Board has just reviewed for 
CUE ... on or after November 18, 1988" as a condition for 
an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 



